Exhibit 99.1 News Release Contact: Paul Chrisco, CFO (812) 981-7375 FOR IMMEDIATE RELEASE Community Bank Shares of Indiana, Inc. reports 2nd quarter earnings and 3rd quarter dividend NEW ALBANY, Ind. (August 14, 2009) – Community Bank Shares of Indiana, Inc. (NASDAQ-CBIN) today reported a non-cash goodwill and other intangible asset impairment charge of $16.2 million or $4.96 per diluted common share and a provision for loan losses, net of tax, of $9.4 million during the second quarter of 2009, which resulted in a net loss available to common sharehlders of $25.0 million of $24.9 million or $7.67 per diluted common share. The diluted per share calculation includes the effect of amortization of the unearned discount and accrued dividends on preferred stock issued during the second quarter under the U.S. Treasury’s Capital Purchase Program of $91,000 $.03 per diluted common share for the three and six months ended June 30, 2009.The impairment charge had no impact on the Company’s cash, liquidity, tangible equity ratio or itsregulatory capital ratios. Excluding goodwill and other intangible asset impairment, the Company’s non-GAAP net loss totaled $8.8 million or $2.71 per diluted common share for the quarter.For a reconciliation of non-GAAP net loss and diluted earnings per common share, see “Regulation G Disclosure” below. The non-GAAP net loss of $8.8 million during the second quarter was primarily driven by a pre-tax loan loss provision of $14.3 million. Non-performing loans were $23.6 million at June 30, 2009 as compared to $24.2 million at March 31, 2009.Other real estate owned, which primarily represents properties acquired through foreclosure, totaled $4.9 million at June 30, 2009, an increase of $3.9 million from March 31, 2009. During the second quarter the Company increased its allowance for loan and lease losses to $18.4 million, an increase from 1.43% of total loans at March 31st, 2009 to 3.18% at June 30th, 2009.The provision,after net charge-offs for the quarter, increases the ratio of allowance for loan and lease losses to non-performing assets from 36.49% at March 31, 2009 to 77.70% at June 30, 2009. James Rickard, President and Chief Executive Officer commented “While we are very disappointed in our net operating results for the second quarter, we have taken a very aggressive and realistic approach toward identifying our exposure for potential losses considering the current state of real estate values and the economy. As a result, we added $14.3 million to our allowance for loan losses, which was the primary driver behind our net operating loss for the second quarter.We also reduced our dividend during the third quarter, which is one of the capital planning initiatives we are taking to ensure that our capital base remains strong.Bank holding companies with strong capital will emerge on the other side of this economic downturn ready to take advantage of the opportunities presented.” Rickard continued, “We have also developed a profit improvement plan that includes a reduction in work force, an elimination of all bonuses and incentive compensation programs, the freezing of and reduction in management salaries, and the deferral or reduction of other expenses.The reduction in expenses will be evident in the last two quarters of 2009 and throughout 2010. After factoring out the impact of non-performing assets, the Company’s net interest margin has been improving during 2009.Net interest income will continue to be the engine behind our future earnings growth, which is why our highest priority continues to be reducing our non-performing assets.We are putting all of our available expertise behind this initiative and will address these credits through a creative, efficient, and judicious process.We are committed to being part of the solution to improving the economy, working closely with the individuals and businesses that have been the fabric of the communities we serve.” Despite the Company’s net loss, all three capital ratios remained in the “well-capitalized” category, the highest regulatory capital classification. June 30, 2009 Well-Capitalized Under Regulatory Capital Guidelines* Capital (to Risk Weighted Assets) 12.7% 10.0% Tier I Capital (to Risk Weighted Assets) Tier I Capital (to Average Assets) * These ratios represent well-capitalized requirements for banks (well-capitalized requirements are not defined for consolidated holding companies. The Company also announced today that its board of directors approved a quarterly cash dividend on the Company’s common stock of $0.10 per share, a reduction of 42.9% from the $0.175 declared for the second quarter 2009 dividend.The dividend is payable on September 10, 2009 to shareholders of record at close of business on August 28, 2009. Regulation G Disclosure This press release contains non-GAAP financial measures within the meaning of Regulation G promulgated by the Securities and Exchange Commission (the “SEC”). The Company believes that these non-GAAP financial measures provide information that is useful to the users of its financial information regarding the Company’s financial condition and results of operations. Additionally, the Company uses these non-GAAP measures to evaluate its past performance and prospects for future performance.The Company believes that this non-GAAP financial information is helpful in understanding the results of operations separate and apart from items that may, or could, have a disproportional positive or negative impact in any particular period. While the Company believes that these non-GAAP financial measures are useful in evaluating Company performance, this information should be considered as supplemental in nature and not as a substitute for or superior to the related financial information prepared in accordance withU.S. GAAP. Further, these non-GAAP financial measures may differ from similar measures presented by other companies. The Company recognized an impairment charge for goodwill and other intangible assets during the three and six month period ending June 30, 2009 which substantially impacts the reported financial results for those periods.The Company believes excluding the impairment charge provides investors and other interested parties with an additional meaningful measure to evaluate the Company’s results of operations.Subsequent to the impairment charge, the Company’s remaining intangible assets totaled $1.5 million as of June 30, 2009. Three months endedJune 30, 2009 Earnings Per Common Share Impact (In thousands except per share data) Net loss available to common shareholders as reported $ ) $ ) Less:Goodwill and other intangible asset impairment ) ) Net loss available to common shareholders excluding goodwill and impairment charge $ ) $ ) Community Bank Shares of Indiana, Inc. is the parent company of Your Community Bank in New Albany, Indiana and The Scott County State Bank in Scottsburg, Indiana, which are full-service banking subsidiaries.The Company is traded on the NASDAQ under the symbol CBIN. Statements in this press release relating to the Company’s plans, objectives, or future performance are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements are based on management's current expectations. The Company’s actual strategies and results in future periods may differ materially from those currently expected due to various risks and uncertainties, including those discussed in the Company’s 2008 Form 10-K and subsequent 10-Qs filed with the Securities and Exchange Commission. [TABULAR INFORMATION FOLLOWS] CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) June 30, December 31, (In thousands, except share data) ASSETS Cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions Securities available for sale Loans held for sale Loans, net of allowance for loan losses of $18,371 and $9,478 Federal Home Loan Bank and Federal Reserve stock Accrued interest receivable Premises and equipment, net Cash surrender value of life insurance Goodwill - Other intangible assets Foreclosed assets Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Non interest-bearing $ $ Interest-bearing Total deposits Other borrowings Federal Home Loan Bank advances Subordinated debentures Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS’ EQUITY Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Unaudited) Three Months Ended June 30, Six Months Ended
